Citation Nr: 1702666	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right eye disability, to include blurred vision and glaucoma.

2.  Entitlement to an increased rating for service-connected left tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected left lateral palsy, currently evaluated as 30 percent disabling prior to December 31, 2015, and as 50 percent thereafter.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, irritability, insomnia, memory loss, and posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, agent


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to January 1960. 

This appeal comes to the Board of Veterans Appeals (Board) arising from a December 2009 rating action by the Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had not been presented to reopen a claim for service connection for a right eye condition, denied claims for service connection for chronic headaches, glaucoma of the right eye, residuals of traumatic brain injury, memory loss, blurred vision, irritability, insomnia, and anxiety, and denied a claim for an increased rating for service-connected left lateral palsy, evaluated as 30 percent disabling.  

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Jurisdiction over the Veteran's claims filed has been transferred to the RO in Montgomery, Alabama.  

In his appeal (VA Form 9), received in July 2011, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The Veteran was subsequently notified that he was scheduled for a hearing in June 2016.  However, the Veteran's representative has repeatedly stated that the Veteran desires to withdraw his request for a Board hearing.  See Veteran's representative's statements, received in May, June, and August of 2016.  Accordingly, the Board may proceed.  See 38 C.F.R. § 20.702 (c) (2016).

The Veteran has also filed a timely notice of disagreement as to the January 2016 rating action's assignment of 40 percent for his recently service-connected residuals of traumatic brain injury.  As the Board finds that there is an indication that the RO is still developing the claim, the Board will not remand this issue for the issuance of a statement of the case at this time.  

The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right eye disability, to include blurred vision and glaucoma, entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, irritability, insomnia, memory loss, and PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

In addition to the paper file, this appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The 10 percent rating currently in effect for tinnitus, left ear, is the maximum schedular rating.




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus, left ear.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating - Tinnitus, Left Ear

The Veteran asserts that he is entitled to an increased rating for service-connected tinnitus, left ear, currently evaluated as 10 percent disabling.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

The schedular rating in this case is not inadequate.  Although a rating in excess of that currently assigned is not provided for with respect to tinnitus, the evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as to this disorder, by itself and/or in association with other service-connected disability.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any post-service surgery or hospitalization during the time period on appeal.  There are no other factors of record shown to warrant a referral.  In this regard, it appears that the Veteran was an iron worker, and that he has been retired since 1994.  See e.g., August 2009 VA TBI examination report.  The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with his employment or frequent periods of hospitalization, nor are other factors of record warranting a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy, 27 Vet. App. at 495   (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.") Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for this disability.  
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014 & Supp. 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

This claim has been denied as a matter of law, and the VCAA is inapplicable as there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  


ORDER

A rating in excess of 10 percent for service-connected left tinnitus is denied.


REMAND

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder.  His claim has been construed broadly, to include anxiety, depression, irritability, insomnia, memory loss, and PTSD.  

The Veteran's service treatment records show that he sustained a traumatic brain injury in 1959 resulting in a loss of consciousness, with hospitalization for several months, and a diagnosis of a skull fracture.  He was eventually separated from service due to his injuries.  

In August 2009, the Veteran was afforded a VA examination that is styled as an examination for a traumatic brain injury.  The examiner made a number of relevant findings relating to the Veteran's cognitive and neurological functioning, however, he noted "Please see mental disorder exam for further discussion of mental/cognitive disorders," and there is a notation that a mental disorders examination was recommended.  

There is no associated VA mental disorders examination report of record, and it additionally does not appear that the Veteran was afforded such an examination.  In addition, the August 2009 VA traumatic brain injury examination report is over seven years old, and subsequently-dated VA medical reports show that the Veteran's diagnoses include a number of new diagnoses, to include PTSD, a depressive disorder NEC, and dementia NOS.  Furthermore, in January 2016, the RO granted service connection for a traumatic brain injury (TBI).  

In this case, the RO has not considered whether the Veteran's diagnosis of PTSD is service-related, or whether or not the Veteran has an acquired psychiatric disorder that was caused or aggravated by his service-connected TBI.  Thus, additional development is needed, to include issuance of a corrective VCAA letter.  See 38 C.F.R. § 20.903 (b) (2016) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 C.F.R. §§ 3.304 (f), 3.310 (2016); McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the foregoing state of the evidence, which includes new diagnoses since the Veteran's August 2009 TBI examination, and the grant of service connection for a traumatic brain injury, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations, and etiology of any acquired psychiatric disorder found, to include PTSD, and/or whether he any acquired psychiatric disorder has been caused or aggravated by his service-connected TBI.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).  

The Board parenthetically notes that DSM-IV (Diagnostic and Statistical Manual of Mental Disorders) remains applicable to this claim, despite recent changes updating 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5.  See 70 Fed. Reg. 45,093 (Aug. 4, 2014).  

With regard to the claims that new and material evidence has been presented to reopen a claim of entitlement to service connection for a right eye disability, to include glaucoma and blurred vision, and entitlement to an increased rating for service-connected left lateral palsy, evaluated as 30 percent disabling prior to December 31, 2015, and as 50 percent thereafter, a VA examination report, dated in June 2009, shows that the examiner stated that charts for diplopia field, and visual field defects, were attached.  However, no such reports are of record, nor were the specific results of these tests noted in the statement of the case, or the supplemental statement of the case.  These records are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore these records must be obtained before the claims can be adjudicated.  On remand, an attempt should be made to obtain the Veteran's diplopia field defect, and visual field defect, charts from his June 2009 examination, and they should be associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2016). 

With regard to the claim for an initial evaluation in excess of 40 percent for service-connected traumatic brain injury, with residual migraine-tension headaches, in January 2016, the RO granted service connection for this disability. 

With regard to the claim for a TDIU, the Veteran raised this claim in February 2011, and although it has not been adjudicated by the agency of original jurisdiction, the Board has jurisdiction over it.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, this claim is inextricably intertwined with the issues being remanded. Thus, the Veteran's TDIU claim must be deferred pending the requested development.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include any anxiety, depression, irritability, insomnia, memory loss, and PTSD."  This notice should include the law for service connection on a secondary basis at 38 C.F.R. § 3.310.  

2.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV.  The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file (or e-folder) has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The examiner should be notified that service connection is currently in effect for a traumatic brain injury with residual migraine-tension headaches.  

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that his PTSD was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis. 

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during service.

If an acquired psychiatric disorder other than PTSD is found, and the examiner determines that it did not at least as likely as not have its clinical onset during service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition was caused, or, aggravated beyond its natural progression, by the Veteran's in-service TBI.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Attempt to obtain the Veteran's visual field defect, and diplopia field defect, charts, created in association with his June 2009 VA eye examination.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), efforts to locate such records should be continued until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

4.  After conducting any other development deemed appropriate, readjudicate the issue(s) on appeal, to include entitlement to a TDIU.  If any of the benefits sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


